J-A25004-21

                                   2021 PA Super 238


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRITTAN L. DAVENPORT                       :
                                               :
                       Appellant               :   No. 161 WDA 2021


        Appeal from the Judgment of Sentence Entered January 8, 2021,
              in the Court of Common Pleas of Allegheny County,
            Criminal Division at No(s): CP-02-CR-0002543-2020.

BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

OPINION BY KUNSELMAN, J.:                           FILED: DECEMBER 8, 2021

        Brittan L. Davenport appeals from the judgment of sentence imposed

following his conviction for persons not to possess a firearm.1 We affirm.

        The trial court summarized the relevant factual history as follows:

               Officer Ilija Tubin of the McKeesport Police Department
        testified that on January 12, 2020, he responded to a report of a
        male overdose in the area of 2422 Bangkok Street. Office Tubin
        testified that he arrived at the scene and spoke with [Davenport’s]
        mother, Kayla Linnon, who had contacted the police regarding her
        son. Officer Tubin testified that Linnon said her son had smoke[d]
        K2 marijuana, and that she had found him unconscious on the
        back porch. [K2 is a synthetic cannabinoid known to cause heart
        attacks and strokes.] The officer observed [Davenport], face
        down on the back porch, breathing but not responding to anyone.
        Medics attended to [Davenport] and he began to regain
        consciousness. As [Davenport] started to get up, Officer Tubin
        observed a heavy bulge in the front pocket of [Davenport’s]
        hooded sweatshirt. The officer testified that he knew immediately
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 6105(a)(1).
J-A25004-21


      it was a firearm. Officer Tubin alerted Lieutenant Alper that
      [Davenport] had a firearm, at which point Lieutenant Alper did a
      pat-down for safety and recovered the firearm. [Davenport’s]
      father observed the retrieval of the firearm and stated, “[t]hat's a
      violation.”

Trial Court Opinion, 4/21/21, at 3 (citations to the record omitted).

      Davenport was arrested and charged with, inter alia, possession of a

firearm prohibited. Prior to trial, Davenport filed a motion to suppress the gun

found on his person. On September 8, 2020, the trial court entered an order

denying Davenport’s motion to suppress. On January 8, 2021, the matter

proceeded to a non-jury trial at the conclusion of which the trial court found

Davenport guilty of persons not to possess a firearm.           The trial court

immediately sentenced Davenport to six to twelve years in prison. Davenport

did not file a post-sentence motion; however, he did file a timely notice of

appeal. Both Davenport and the trial court complied with Pa.R.A.P. 1925.

      Davenport raises the following issue for our review:

            Did the trial court err by failing to grant suppression in this
      case because the officers did not have reasonable suspicion that
      criminal activity was afoot? More specifically, once the officers
      completed the wellness check and Mr. Davenport’s medical
      emergency ended, did officers have the authority to seize
      [Davenport] without an additional exigency or was suppression
      of the evidence warranted?

Davenport’s Brief at 6.

      Our review of an order denying a motion to suppress is limited:

          We may consider only the Commonwealth’s evidence and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the [suppression] record as a whole.
      Where the [suppression] record supports the factual findings of

                                     -2-
J-A25004-21


      the trial court, we are bound by those facts and may reverse only
      if the legal conclusions drawn therefrom are in error.

Commonwealth v. Russo, 934 A.2d 1199, 1203 (Pa. 2007) (citations

omitted). As an appellate court, we are not bound by the suppression court’s

conclusions of law; rather, when reviewing questions of law, our standard of

review is de novo and our scope of review is plenary. Id.

      Under the Fourth Amendment, “searches and seizures without a warrant

are presumptively unreasonable,” subject only to specifically established

exceptions. See Katz v. United States, 389 U.S. 347, 357 (1967). Certain

of these exceptions arise in the context of law enforcement and are related to

the detection, investigation and prevention of criminal activity, such as the

exigent circumstances exception, the “plain view” exception, searches incident

to arrest, consent searches, automobile searches, and the imminent criminal

activity exception. See Commonwealth v. Wilmer, 194 A.3d 564, 568 (Pa.

2018).

      In addition to these crime-related exceptions, courts have recognized

that law enforcement officers legitimately perform community caretaking

activities that also necessitate exceptions to the warrant requirement. Id.

The community caretaking doctrine has been characterized as encompassing

three specific exceptions to the warrant requirement: the emergency aid

exception,    the   public    servant     exception,   and    the    automobile

impoundment/inventory exception. See id. at 585. Each of the exceptions

contemplates that police officers engage in a wide variety of activities relating

                                        -3-
J-A25004-21


to the health and safety of citizens unrelated to the detection, investigation

and prevention of criminal activity. Id. Nevertheless, community caretaking

activities must be performed in strict accordance with the Fourth Amendment.

Id. at 586.

      At issue in this case is the emergency aid exception which permits police

officers to make warrantless entries and searches when they reasonably

believe that a person is in need of immediate aid. Id. at 570-71. As with all

of the community caretaking exceptions, actions by police pursuant to the

emergency     aid   exception   must   be    independent   from   the    detection,

investigation, and acquisition of criminal evidence.        Commonwealth v.

Livingstone, 174 A.3d 609, 635 (Pa. 2017).          Additionally, a warrantless

intrusion pursuant to the emergency aid exception must be commensurate

with, and limited to, the perceived need to provide immediate assistance.

Wilmer, 194 A.3d at 571. In other words, once the emergency that permitted

the police officers to act without a warrant has ceased, their right to enter and

search under the emergency aid exception has also ceased.               Id. at 592

(explaining that once the emergency had ended and the troopers left the

premises, their subsequent re-entry of the residence to conduct a search

required a warrant).

      Here, Davenport concedes that the police were lawfully at his residence

pursuant to the emergency aid exception. However, Davenport maintains that

when he regained consciousness and began to get up from the porch floor to


                                       -4-
J-A25004-21


go to the hospital with medical personnel, the reason for the officers’ presence

in the home ended and the officers were required to leave.        According to

Davenport, once medical assistance had been administered, the officers had

no authority to conduct a pat-down without an additional finding of either

probable cause or a reasonable suspicion that criminal activity was afoot.

Davenport claims that the search was premised solely upon the officers

viewing the outline of a gun in his sweatshirt front pocket. Davenport insists

that the mere possession of a gun, particularly in one’s own home, does not

create reasonable suspicion that criminal activity is afoot. Davenport contends

that, because the seizure was not supported by either reasonable suspicion or

probable cause, all evidence flowing from that seizure should have been

suppressed.2

       Even if we were to accept Davenport’s argument that the emergency,

which permitted the officers to lawfully enter the home to render aid to him,

ceased when he began to regain consciousness, we cannot accept Davenport’s


____________________________________________


2 Davenport also argues that “an unconstitutional seizure occurred when his
freedom of movement was restricted by the officers who prevented him from
going to the hospital for treatment.” Davenport’s Brief at 24. However,
Davenport did not raise this issue before the suppression court. In his motion
to suppress, Davenport challenged only the search of his person and argued
that “[a]t the time of the search, the [o]fficers lacked probable cause to
believe that [Davenport] was in possession of illegal items or engaged in
criminal activity.” Omnibus Pretrial Motion, 8/14/20, at unnumbered 2, ¶ 3.
Nor did Davenport claim that he was unlawfully detained at the suppression
hearing. See N.T., 9/8/20. 1-31. Thus, he failed to preserve this issue for
our review. See Pa.R.A.P. 302(a) (providing that issues not raised in the
lower court are waived and cannot be raised for the first time on appeal).

                                           -5-
J-A25004-21


implied argument that the officers were, at that same moment, dispossessed

of any right to consider their own safety without formulating probable cause

or a reasonable suspicion that criminal activity was afoot.

      As the United States Supreme Court has explained:

            We are now concerned with more than the governmental
      interest in investigating crime; in addition, there is the more
      immediate interest of the police officer in taking steps to assure
      himself that the person with whom he is dealing is not armed with
      a weapon that could unexpectedly and fatally be used against
      him. Certainly it would be unreasonable to require that police
      officers take unnecessary risks in the performance of their duties.
      American criminals have a long tradition of armed violence, and
      every year in this country many law enforcement officers are
      killed in the line of duty, and thousands more are wounded.
      Virtually all of these deaths and a substantial portion of the
      injuries are inflicted with guns and knives.

            In view of these facts, we cannot blind ourselves to the need
      for law enforcement officers to protect themselves and other
      prospective victims of violence in situations where they may lack
      probable cause for an arrest. When an officer is justified in
      believing that the individual whose suspicious behavior he is
      investigating at close range is armed and presently dangerous to
      the officer or to others, it would appear to be clearly unreasonable
      to deny the officer the power to take necessary measures to
      determine whether the person is in fact carrying a weapon and to
      neutralize the threat of physical harm.

Terry v. Ohio, 392 U.S. 1, 23-24 (1968).

      In the cases that have followed Terry over the last fifty years, the High

Court has emphasized that considerations of officer safety must be preceded

by a finding that the individual was lawfully subjected to an investigative

detention, i.e., that the officer had reasonable suspicion that criminal activity

was afoot.    However, these cases have generally dealt with officer safety


                                      -6-
J-A25004-21


concerns in the context of investigating and preventing criminal activity rather

than   performing    community     caretaking    functions,    such    as   rendering

emergency aid. And while the High Court has addressed the emergency aid

exception, it has, to date, provided little guidance regarding officer safety

considerations when performing emergency aid activities.              See Mincey v.

Arizona, 437 U.S. 385 (1978) (holding that when police enter the scene of a

homicide they may make a prompt warrantless search of the area to see if

there are other victims or if a killer is still on the premises).

       Nevertheless, this Court has considered officer safety in the context of

rendering   emergency     help   and    assistance   and      has   determined   the

circumstances under which police may perform a protective pat-down for

weapons:

            In today’s complex society, police are “charged with the
       protection of constitutional rights, the maintenance of order, the
       control of pedestrian and vehicular traffic, the mediation of
       domestic and other non-criminal conflicts, and supplying
       emergency help and assistance.” La Fave, Street Encounters and
       the Constitution; Terry, Sibron, Peters and Beyond, 67 Michigan
       L. Rev. 40, 61-62 (1968). Accord Cady v. Dombrowski, 413
       U.S. 433, 93 S. Ct. 2523, 37 L.Ed.2d 706 (1973) (police engage
       in community caretaking functions). If during the execution
       of these tasks an officer determines that “[a] reasonably
       prudent man in the circumstances would be warranted in
       the belief that his safety or that of others was in danger,”
       the officer may conduct a protective pat-down search.
       Terry, 392 U.S. at 27, 88 S. Ct. at 1883. The officer is
       empowered to neutralize the danger posed by the party with
       whom he is dealing.        The search must be limited to the
       accomplishment of the goal which justified its commencement,
       namely, protection of the officer. The officer’s action must be
       confined to a pat-down search for the discovery of weapons.


                                       -7-
J-A25004-21


        Sibron v. New York, 392 U.S. 40, 88 S. Ct. 1889, 20 L. Ed.2d
        917 (1968).

Commonwealth v. Rehmeyer, 502 A.2d 1332, 1336 (Pa. Super. 1985),

appeal denied, 531 A.2d 780 (Pa. 1987) (emphasis added).

      In Rehmeyer, a police officer lawfully conducted a traffic stop and, upon

investigation, determined that there was probable cause to believe that

appellee was driving under the influence of alcohol. However, as the officer

felt that the case was borderline, he decided not to arrest appellee and instead

offered appellee the option to either get a ride home from a family member

or accept a ride home from the officer in his patrol car. The appellee accepted

the latter option.   The officer then executed a limited pat-down search of

appellee for the purpose of discovering any concealed weapons to ensure that

appellee would pose no danger to the officer during the trip to appellee’s

home.    During the search, the officer discovered a .22 caliber pistol.       The

appellee was subsequently charged with a firearm offense.           However, the

suppression court granted appellee’s motion to suppress the gun, reasoning

that, because appellee was not placed under arrest, the officer was required

to form a reasonable belief that appellee was armed and dangerous before

conducting the pat-down search.

      On appeal, this Court reversed the suppression court’s ruling.         In so

doing, it initially held that where probable cause to arrest exists but the officer

does not effectuate the arrest, the officer may nevertheless conduct a

protective pat-down search when he decides to transport the individual in the

                                       -8-
J-A25004-21


patrol car. Id. at 1335 (holding “that if probable cause to arrest exits, but

the officer does not effectuate an arrest, the officer may nevertheless conduct

a protective pat-down search when he decides to transport the individual in

the patrol car”). The Court additionally held that the officer’s pat-down of

appellee was independently justified under the circumstances.         As noted

above, in Rehmeyer, we ruled that “[i]f during the execution of [community

caretaking function] an officer determines that ‘[a] reasonably prudent man

in the circumstances would be warranted in the belief that his safety or that

of others was in danger,’ the officer may conduct a protective pat-down

search.” Id. at 1336.

      In this Court’s view, the officer’s offer to give appellee a courtesy ride

home and the officer’s decision to conduct a limited pat-down of appellee prior

to permitting him in his patrol car “fell squarely” within these requirements.

Id. We explained:

            Though [appellee] had not shown any signs of violence, [the
      officer] acted reasonably in assuming that appellee could possibly
      enter the patrol car with a deadly weapon. Once behind the wheel
      of the patrol car, [the officer] would be an easy mark. A
      reasonably prudent man in the same situation would believe that
      his safety was in jeopardy. “It [is] unreasonable to require the
      police officers to take unnecessary risks in the performance of
      their duties.” [Terry, 392 U.S. at 23].

Id.

      In the instant matter, it is undisputed that the officers were supplying

emergency help and assistance to Davenport pursuant to the emergency aid




                                     -9-
J-A25004-21


exception. Thus, as in Rehmeyer, we employ a “reasonably prudent man”

analysis to Lieutenant Alper’s decision to pat-down Davenport for weapons.3

       According to the suppression record, when Officer Tubin responded to

the emergency call from Davenport’s mother, who reported that she had found

Davenport unconscious on her back porch after he had smoked K2 marijuana,

Officer Tubin observed that Davenport was breathing but unresponsive. N.T.,

9/8/20, at 13-14. Officer Tubin indicated that “[o]nce [Davenport] began kind

of coming to a little bit, we had medics there to assist.” Id. However, when

Davenport began to get up, Officer Tubin observed a heavy bulge in the front

pocket of Davenport’s hooded sweatshirt.           Id. at 15. According to Officer

Tubin, he “immediately knew it was a firearm.”           Id. Officer Tubin alerted

Lieutenant Alper that Davenport had a firearm on him, at which point the

lieutenant conducted a pat-down for officer safety and located the firearm

inside Davenport’s pocket. Id.

       Although the officers were present at Davenport’s home to render

emergency assistance, this did not preclude the possibility that they might

encounter an armed and dangerous individual. Under the circumstances, it

was not unreasonable for them to be concerned about their safety when



____________________________________________


3  Davenport does not acknowledge or discuss this Court’s decision in
Rehmeyer. Instead, he relies on numerous cases which are both legally and
factually distinguishable from the case sub judice. See Davenport’s Brief at
15-29.


                                          - 10 -
J-A25004-21


rendering assistance to Davenport. Given that the responding officers were

informed that Davenport had overdosed on illegal drugs, they could

reasonably have concluded that he might pose a further threat of harm to

himself and others, including the officers, Davenport’s parents, and the medics

who were attending to Davenport and preparing to transport him to the

hospital. This inference, combined with the officers’ observation of the bulge

in Davenport’s pocket which Officer Tubin immediately recognized was a gun,

amply supported a finding that “a reasonably prudent man in the

circumstances would be warranted in the belief that his safety or that of others

was in danger.” Rehmeyer, 502 A.2d at 1336.

      In suspecting that Davenport may have a concealed weapon, the officers

were not acting on an “inchoate [or] unarticularized suspicion or hunch” but

rather on “the specific reasonable inferences which [they were] entitled to

draw from the facts in light of [their] experience.” Id. (citing Terry, 392 U.S.

at 27). Moreover, the officers’ objective was not the prosecution of a crime

but to ensure safety.     Id. at 1338.   Thus, the officers were authorized to

conduct a protective pat-down search of Davenport in order to protect their

safety as well as the safety of the other individuals who were present.

      Based on our review of the suppression record, because the officers

conducted a lawful pat-down of Davenport, we affirm the court’s order denying

suppression of his gun.

      Judgment of sentence affirmed.


                                     - 11 -
J-A25004-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2021




                          - 12 -